Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 25, 1963 after a jury trial, convicting him of attempted robbery in the second degree, attempted petit larceny, and assault in the second degree, and imposing sentence upon him as a second felony offender. Judgment affirmed. We find that during trial, the defendant, acting in bad faith, discharged Ms assigned counsel. Though the request to do so was denied, he repeatedly demanded the right to retain private counsel. Defendant was twice offered the opportunity to proceed with his assigned counsel. Instead, he willfully decided to forego any representation or to assert any defense unless the trial court granted his demand to which, concededly, he was then not entitled. In our opinion, defendant’s position was substantively equivalent to an express waiver of counsel, since he adamantly refused to proceed with the assigned counsel to which he was properly limited (see People V. Davis, 21 A D 2d 681). Ughetta, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.